Citation Nr: 1038676	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a shaved  baby tooth.

2.  Entitlement to an initial compensable evaluation for 
bilateral wrist strain (claimed as bilateral wrist pain and 
carpal tunnel).

3.  Entitlement to an initial compensable evaluation for 
bilateral patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that a shaved baby tooth during the Veteran's 
service was due to loss of substance of the mandible or maxilla, 
a combat wound, or in-service trauma.

2.  The Veteran's right wrist strain (claimed as wrist pain and 
carpal tunnel) is characterized by dorsiflexion of 45 degrees, 
palmar flexion of 65 degrees, radial deviation of 20 degrees, 
ulnar deviation of 35 degrees, and no additional limitations due 
to weakness, stiffness, giving way, lack of endurance, or 
fatigability.

3.  The Veteran's left wrist strain (claimed as wrist pain and 
carpal tunnel) is characterized by dorsiflexion of 35 degrees, 
palmar flexion of 60 degrees, radial deviation of 20 degrees, 
ulnar deviation of 30 degrees, and no additional limitations due 
to weakness, stiffness, giving way, lack of endurance, or 
fatigability.

4.  The Veteran's right knee patellar tendonitis is characterized 
by flexion to 125 degrees, extension to 0 degrees, and no 
additional limitations due to pain, fatigue, weakness, or lack of 
endurance or incoordination after repetitive use.
 
5.  The Veteran's left knee patellar tendonitis is characterized 
by flexion to 135 degrees, extension to 0 degrees, and no 
additional limitations due to pain, fatigue, weakness, or lack of 
endurance or incoordination after repetitive use.


CONCLUSIONS OF LAW

1.  A compensable dental disorder was not incurred in or 
aggravated by active service, nor have the criteria for 
outpatient treatment for a dental disorder been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.381, 4.150, 17.161 (2010).

2.  The schedular criteria for an initial compensable evaluation 
for bilateral wrist strain (claimed as bilateral wrist pain and 
carpal tunnel) have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5215 (2010).

3.  The schedular criteria for an initial compensable evaluation 
for bilateral patellar tendonitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, DCs 5099-5019 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009). 

In August 2004 VA sent the Veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA.  The 
letter informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  She 
was advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in her possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the March 2005 rating decision, August 2006 
SOC, and March 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided her with additional 60-day periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to her claim has been obtained 
and associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present decision.  
Since the claims for increased ratings and service connection are 
being denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the Veteran.

The Board finds that the examinations the Veteran underwent for 
her wrists and knees by VA QTC services were sufficient, because 
the examiners supported their conclusions with analysis that can 
be weighed against the other evidence of record.  Stefl v. 
Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the medical 
opinion.").  The RO did not afford the Veteran an  examination 
for her teeth.  An examination would not be able to establish 
that the in-service shaving of a baby tooth is compensable under 
VA regulations, as discussed below in detail.  Therefore, a VA 
examination as to that issue is not necessary.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Service Connection for Shaved Baby Tooth

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Generally, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses and periodontal disease will be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381 (2010).  In some cases 
dental disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule of ratings - dental and oral 
conditions), Diagnostic Codes 9900-9916 (2010).

The Veteran is claiming entitlement to service connection for a 
shaved baby tooth in service.  In this regard, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Thus, in the current case, adjudication of the claim for service 
connection must also include consideration of service connection 
for the purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that 
the Board is required to consider a veteran's claim under all 
applicable provisions of law and regulation whether or not the 
claimant specifically raises the applicable provision); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to service-
connected compensation benefits.

The service dental records indicate that in January 2002 baby 
tooth T was repaired and filled, and in May 2002 the Veteran had 
pain when eating hot or cold food and sometimes had pain without 
any precipitating factor.  Flossing was painful, and the tooth 
was sensitive to sweets.  The etiology was not determined.  In 
January 2003 the Veteran reported pain when chewing, eating 
sweets, and sensitivity to hot and cold.  She rated the pain as a 
four out of ten.  The following month the tooth was still 
sensitive, but less so to cold.

The post-service treatment records indicate that in October 2005 
M.A.C., D.M.D., a private dentist, wrote that she treated had the 
Veteran for pain on the lower right quadrant.  X-rays and an 
examination revealed a fractured lingual cusp on primary tooth T.  
Due to a significant amount of tooth structure lost and mobility 
on the tooth, it could not be saved and reinforced with a full 
crown.  The ideal treatment was to extract the tooth and replace 
it with a fixed bridge or implant.  The Veteran also complained 
of discomfort on the lower left quadrant.  X-rays and examination 
revealed mesial decay underneath an existing filling and mobility 
on primary tooth K.  The ideal treatment was to extract the tooth 
and replace it with a fixed bridge or implant.

Upon careful review of the evidence of record, the Board finds 
that service connection for loss of teeth has not been 
established.  Dental disorders which may be compensable include 
irreplaceable missing teeth, and disease and damage to the jaw.  
38 C.F.R. § 4.150, DCs 9900-9916.  Missing teeth may be 
compensable for rating purposes under DC 9913.  However, the 
regulation specifies that tooth loss is only compensable where it 
is due to loss of substance of the body of the maxilla or 
mandible without loss of continuity.  Further, the Note 
immediately following that code states, "These ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling."  Id.

In the instant case, there is no objective, competent evidence of 
record that the Veteran has irreplaceable missing teeth or that 
any loss of teeth has been caused by loss of substance of the 
body of the maxilla or mandible.  The Veteran has not contended, 
and the evidence does not demonstrate, that she sustained any 
injury to the teeth or that she had suffered from any qualifying 
disease of the jaw in service.  Nor is there any suggestion that 
she had any other condition listed among the compensable dental 
and oral conditions in the Rating Schedule.  See 38 C.F.R. 
§ 4.150.  Thus, entitlement to service connection for 
compensation purposes must be denied.

Having determined that the evidence does not support an allowance 
of service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely for 
the purpose of outpatient treatment.  That determination is based 
on the criteria set forth under 38 C.F.R. § 3.381.

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of a condition 
that was noted at entry, unless additional pathology developed 
after 180 days or more of active service.  See 38 C.F.R. § 
3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles for 
determining whether a grant of service connection for treatment 
purposes is warranted.  Such guidelines are as follows:

(1) Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be considered 
service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-connected 
only if they were extracted after 180 days or more of active 
service.

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. § 
17.161(a), addressing Class I eligibility, it is provided that 
those having a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), and 
Class II(c).  With respect to Class II, Class II(a), and Class 
II(b), having a service-connected compensable or noncompensable 
dental disability or condition is a predicate to eligibility.  
Class II(c) eligibility is not dependent on having a service-
connected compensable or noncompensable dental disability or 
condition.  Instead, eligibility is dependent upon having 
prisoner of war (POW) status for a period on 90 days or more.  It 
is determined that "noncompensable" service-connected 
disability, for purposes of 38 C.F.R. § 17.161, would include a 
grant of service connection for treatment purposes, and not 
simply a "zero percent" evaluation for compensation under 38 
C.F.R. § 4.150.

In the present case, there were not any abnormalities with the 
Veteran's baby teeth noted at her entry to service or within 180 
days of entry.  Teeth noted as normal at entry will be service-
connected for treatment purposes if they were filled or extracted 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(d)(1).  The service dental records indicate that she 
received a filling in January 2002 for baby tooth T.  Since she 
entered into active service in June 1999, this was more than 180 
days later.  Therefore, it is service connected for treatment 
purposes.  See id.  

However, in considering outpatient treatment eligibility, because 
having a service-connected compensable dental condition is a 
predicate to eligibility under Class I, this provision cannot 
serve as a basis for authorization of outpatient dental treatment 
for any of the Veteran's teeth.  38 C.F.R. § 17.161.

In addition, a service-connected noncompensable disability is a 
predicate to eligibility under Classes II, II(a), and Class 
II(b).  The Veteran does have a noncompensable service-connected 
disability in this case.  Criteria for eligibility for Class II 
treatment is discharge from active service after September 30, 
1981, service during the Persian Gulf Era, discharge under 
conditions other than dishonorable, application for treatment 
within 180 days of discharge, the certificate of discharge or 
release not bearing a certification that the Veteran was 
provided, within the 90-day period immediately before discharge, 
a complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to be 
needed, and that a VA dental examination was completed within six 
months of discharge or release unless delayed through no fault of 
the Veteran.  38 C.F.R. § 17.161(b).  In the present case, the 
Veteran's DD Form 214 indicates that she was provided a complete 
dental examination and all appropriate dental services and 
treatment within 90 days prior to separation.  Therefore, the 
Veteran is not eligible for Class II treatment.  See id.  

Moreover, the Veteran was not a POW, and she did not sustain her 
dental disorder as a result of a combat wound or in-service 
trauma; therefore, she is not eligible for treatment under 
Classes II(a), II(b), and II(c).  See 38 C.F.R. § 17.161(c), (d), 
(e).  There are no other relevant classes of eligibility based on 
the facts of record in the instant case.  Therefore, service 
connection solely for the purpose of outpatient treatment is not 
established.  See 38 C.F.R. § 17.161.
 
In conclusion, the evidence of record does not support a grant of 
entitlement to service connection for a shaved baby tooth.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.

B.  Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

1.  Increased Evaluation for Bilateral Wrist Strain (Claimed as
Bilateral Wrist Pain and Carpal Tunnel Syndrome)

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is rated 30 percent disabling for the major wrist 
and 20 percent for the minor wrist; ankylosis of the wrist in any 
other position except favorable is rated 40 percent disabling for 
the major wrist and 30 percent for the minor wrist; and 
unfavorable ankylosis of the wrist in any degree of palmar 
flexion, or with ulnar or radial deviation, is rated 50 percent 
disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable 
ankylosis will be rated as loss of use of hands under DC 5125.  
38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line with 
the forearm is rated 10 percent disabling for the major wrist and 
10 percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Reviewing the relevant evidence of record, the Veteran had an 
examination arranged through VA QTC services in November 2004.  
She reported carpal tunnel syndrome over the past two years and 
described pain and numbness that radiated to all her fingers in a 
nonspecific distribution and tingling.  These symptoms occurred 
on a constant basis.  The Veteran took naproxen on an as needed 
basis and wore a wrist brace when typing, driving or sleeping.  
She did not have prosthetic implants and did not report any 
functional impairment resulting from her wrist condition, but she 
missed work once a week.  The examination report also indicated 
that the Veteran did not miss work due to her wrists.  She was 
able to brush her teeth, cook, walk, shower, shop, vacuum, dress 
herself, garden, drive, take out trash and push a lawnmower.  X-
rays of the left wrist showed no significant findings.

On examination the general appearance of the wrists was normal.  
The range of motion bilaterally was 0 to 70 degrees dorsiflexion, 
0 to 80 degrees palmar flexion, 0 to 20 degrees deviation, and 0 
to 45 degrees ulnar deviation.  Pain, fatigue, weakness, lack of 
endurance, or incoordination did not limit the range of motion.  
The examiner diagnosed the Veteran with bilateral wrist strain, 
currently asymptomatic.  The subjective factor was noted to be 
pain and the objective factor was a well-preserved range of 
motion bilaterally.  The examiner felt that the Veteran's pain, 
numbness and tingling were not consistent with typical carpal 
tunnel syndrome, and further delineation would require a nerve 
conduction velocity test.  The Veteran was to avoid activities 
that require prolonged standing or lifting of heavy objects.

Private treatment notes from April 2006 indicate that the Veteran 
believed she had juvenile arthritis.  Her hands were cold and 
numb and had become worse.  Her job as a consultant required her 
to work at least six hours a day on a computer.  On examination, 
the Veteran's hands were stiff. 
 
The Veteran wrote in April 2005 that she takes medication daily 
to reduce swelling and that she wakes up three days a week with 
numbness and tingling that lasts throughout the day, even with 
the use of braces.  She cannot type or do other work without 
doing exercises to relieve the pain.

The Veteran underwent another examination arranged through VA QTC 
services in January 2009.  She reported having been diagnosed 
with a bilateral wrist strain and that the disorder had existed 
since 2001.  The Veteran indicated having the following symptoms: 
weakness, stiffness, giving way, lack of endurance, and 
fatigability.  She did not have swelling, heat, redness, locking 
and dislocation.  Pain in both wrists occurred five times per 
month, lasted for two days, and was localized.  She reported that 
the pain was burning, aching and sharp, and rated it as a five 
out of ten.  It was elicited by physical activity and was 
relieved by rest and paraffin wax therapy.  The Veteran could 
function with medication when she had the pain, wore a wrist 
brace, and had difficulty working on computers.  She also 
reported having had carpal tunnel syndrome for five years, and 
she had tingling and numbness of all her fingers that occurred 
constantly.

On examination the wrists showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding of 
movement.  Range of motion of the right wrist was 45 degrees 
dorsiflexion, 65 degrees palmar flexion, 20 degrees radial 
deviation, and 35 degrees ulnar deviation.  The right wrist was 
limited by pain after repetitive use, and the pain caused a 15 
degree reduction of the ranges of motion.  There was not 
additional limitation of the right wrist after repetitive use due 
to fatigue, weakness, lack of endurance, and incoordination.  
Range of motion of the left wrist was 35 degrees dorsiflexion, 60 
degrees palmar flexion, 20 degrees radial deviation, and 30 
degrees ulnar deviation.  The left wrist was not additionally 
limited after repetitive use by pain fatigue, weakness, lack of 
endurance, and incoordination.

The Veteran could tie shoelaces, fasten buttons, and pick up a 
piece of paper and tear it without difficulty.  On bilateral 
examination of hand dexterity, the Veteran's fingertips could 
approximate the proximal transverse crease of the palm.  With the 
thumb attempting to oppose the fingers, the measurement between 
the tip of the thumb and the tip of all fingers was 0 cm 
bilaterally.  With the thumb attempting to oppose the fingers, 
the measurement between the pad of the thumb and the tip of all 
fingers was 0 cm bilaterally.  Hand strength was normal 
bilaterally.  A neurological examination of the upper extremities 
revealed motor and sensory function within normal limits.  Bicep 
and triceps jerks were normal bilaterally.  Tinel's sign was 
absent bilaterally and Phalen's test was negative.  Peripheral 
nerve involvement was not evident during the examination.  X-rays 
of the wrists were within normal limits.  The examiner opined 
that there was no change in the diagnosis of bilateral wrist 
strain and that there was no pathology to render a diagnosis of 
carpal tunnel syndrome.  The limitation on the Veteran's usual 
occupation was with the gross manipulation of both wrists, and 
there was no effect on daily activity.

In evaluating the Veteran's claim, the Board notes that the 
record does not show that she has ankylosis of the wrists.  
Therefore she is not entitled to compensable evaluations under 
Diagnostic Code 5214.  At the November 2004 examination the 
Veteran had bilateral dorsiflexion of 70 percent and palmar 
flexion of 80 degrees.  This is a full range of motion.  See 38 
C.F.R. § 4.71, Plate I.  There was no additional limitation in 
the range of motion due to pain, fatigue, weakness, lack of 
endurance or incoordination.  At the January 2009 examination 
dorsiflexion was 45 degrees on the right and 35 degrees on the 
left.  Palmar flexion was 65 degrees on the right and 60 degrees 
on the left.  Since dorsiflexion was not less than 15 degrees 
bilaterally and palmar flexion was not limited in line with the 
forearm bilaterally, the Veteran is not entitled to a compensable 
evaluation for bilateral wrist strain (claimed as bilateral wrist 
pain and carpal tunnel) under DC 5215.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of her service-connected wrist strain (claimed as 
bilateral wrist pain and carpal tunnel), but the current 
disability evaluation contemplates these limitations.  Therefore, 
a compensable evaluation is not justified.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for her service-connected wrist strain (claimed as 
bilateral wrist pain and carpal tunnel), as the Court indicated 
can be done in this type of case.  Based upon the record, we find 
that at no time during the claims period has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

2.  Increased Evaluation for Bilateral Patellar Tendonitis

Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5019.  Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of two or more major joints or 
2 or more minor joint groups.  Note (1) provides that the 
20 percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating conditions 
listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and instability 
of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
When X-ray findings of arthritis are present and a veteran's knee 
disability is rated under DC 5257, the veteran would be entitled 
to a separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98.

DC 5256 provides ratings for ankylosis of the knee.  Favorable 
ankylosis of the knee, with angle in full extension, or in slight 
flexion between zero degrees and 10 degrees, is rated 30 percent 
disabling.  Unfavorable ankylosis of the knee, in flexion between 
10 degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 degrees 
and 45 degrees, is rated 50 percent disabling; extremely be rated 
60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate 
disability ratings are possible for arthritis with limitation of 
motion under DC 5003 and instability of a knee under DC 5257.  
See VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under DC 5257, 
the veteran would be entitled to a separate compensable rating 
under DC 5003 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators of 
pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees is 
rated noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion of 
the leg limited to 30 degrees is rated 20 percent disabling; and 
flexion of the leg limited to 15 degrees is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is rated 
20 percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring a 
brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

At August 2004 private treatment the Veteran complained of 
bilateral knee pain for years, that was worse with sitting, with 
the right being worse than the left.  At the November 2004 
examination arranged through VA QTC services, she complained of 
patellar tendonitis over the last seven years with pain upon 
prolonged standing and walking on constant basis.  The Veteran 
reported no functional impairment or time lost from work due to 
her knees.  

On examination the general appearance of the knees was normal.  
The range of motion bilaterally was flexion 0 to 140 degrees and 
extension to 0 degrees.  The range of motion of the knees was not 
affected by pain, fatigue, weakness, lack of endurance, or 
incoordination bilaterally.  Drawer and McMurray tests were 
within normal limits, and there was no recurrent subluxation, 
locking pain, joint effusion, or crepitus.  X-rays showed no 
abnormalities in the knees.  The examiner diagnosed the Veteran 
with knee strain, currently asymptomatic.  The subjective factor 
was complaint of on and off pain and the objective factor was a 
well-preserved range of motion bilaterally.

The Veteran wrote in April 2005 that she has frequent knee 
sprains which render her unable to walk without crutches.  She 
indicated that she had pain on a weekly basis and that, although 
she was told by a doctor that she needed to undergo physical 
therapy, she had not had it.

At the January 2009 examination arranged through VA QTC services, 
the Veteran reported weakness, lack of endurance and 
fatigability.  She did not have stiffness, swelling, heat, 
redness, giving way, locking or dislocation.  The Veteran 
indicated having localized aching and burning pain on the sides 
of the knees two times per month that would last for one month.  
She rated the pain as a six out of ten and said that it could be 
elicited by stress.  The pain relieved itself spontaneously and 
with the use of aspirin, and the Veteran could function while 
having pain with the use of medication.  There had not been joint 
replacement and the functional impairment was difficulty walking.

On examination the right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding of 
movement.  There was no genu recurvatum and locking bilaterally.  
Range of motion was 125 degrees flexion and 0 degrees extension 
in the right knee and 135 degrees flexion and 0 degrees extension 
in the left knee.  There were no additional limitations due to 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Anterior and posterior cruciate ligament 
and anterior and posterior cruciate ligament stability tests were 
within normal limits bilaterally.  Furthermore, the medial and 
lateral meniscus tests of the left knee were within normal 
limits.  X-rays of the knees were within normal limits.  The 
examiner opined that the Veteran's left patellar tendonitis was 
asymptomatic, and there was no change in the diagnosis.  The 
subjective factor was her history and the objective factors were 
the physical examination findings.  The limitation on the 
Veteran's occupation was limitation of prolonged standing, 
running, climbing stairs, crouching, and kneeling.  There was no 
limitation in daily activities. 

In evaluating the Veteran's claim, the Board notes that the 
record does not indicate that she has been diagnosed with 
arthritis in her knees.  Therefore, an evaluation of 10 percent 
is not available under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a.  The record also does not indicate that the Veteran has 
ankylosis, recurrent subluxation or lateral instability, 
dislocated or removed semilunar cartridge, impairment of the 
tibia and fibula, or genu recurvatum.  Therefore, an increased 
evaluation is not available under DCs 5256, 5257, 5258, 5259, 
5262, and 5263.

At the November 2004 examination, the flexion in the Veteran's 
right knee was 145 degrees and at the January 2009 examination it 
was 125 degrees.  Therefore, she does not qualify for a 
compensable evaluation for the right knee based upon limitation 
of flexion because it has not been limited to 45 degrees.  See 
38 C.F.R. § 4.71a, DC 5260.  Extension of the right knee was 0 
degrees in November 2004 and January 2009.  Therefore, the 
Veteran does not qualify for a compensable evaluation for the 
right knee based on limitation of extension because it has not 
been limited to five degrees.  See id.

In November 2004 the flexion in the Veteran's left knee was 145 
degrees and in January 2009 it was 135 degrees.  Therefore she 
does not qualify for a compensable evaluation for the left knee 
based upon limitation of flexion because it has not been limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Extension of the 
left knee was 0 degrees in November 2004 and January 2009.  
Therefore, the Veteran does not qualify for a compensable 
evaluation for the left knee based on limitation of extension 
because it has not been limited to five degrees.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
supra, we are required to consider the Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of the 
claimant.  Johnston, supra.  However, under Spurgeon, supra, the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of her service-connected bilateral patellar tendonitis, 
but the current disability evaluation contemplates these 
limitations.  Therefore, a compensable evaluation is not 
justified.

As above, given the Veteran's complaints associated with 
employment, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are not 
in excess of those contemplated by the assigned rating.  Further, 
although she experiences occupational impairment, there is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun, supra.  Therefore, the Board has concluded 
that referral of this case for extra-schedular consideration is 
not in order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for her service-connected bilateral patellar tendonitis 
as the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time during the claims period 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a service connection for a shaved baby tooth is 
denied.

Entitlement to an initial compensable evaluation for bilateral 
wrist strain (claimed as bilateral wrist pain and carpal tunnel 
syndrome) is denied.

Entitlement to an initial compensable evaluation for bilateral 
patellar tendonitis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


